DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-8, 10-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Davis (USPN 2009/0275813- cited by the Applicant).
Davis discloses an ear sensor that is configured to transmit multiple wavelengths of light into a concha site and receive the light after attenuation by pulsatile blood flow within the concha site, the ear sensor comprising:  a resilient frame (100) including a generally u-shaped base (150), a first leg (140) extending from the generally u-shaped base to a detector housing, a second leg (130) extending from the generally u-shaped base to an emitter housing, and an optical assembly having an emitter and a detector, the emitter disposed in the emitter housing, and the detector disposed in the detector housing (figure 1B). The first leg, second leg, and generally u-shaped base together form a generally u-shaped structure (figure 1B). The emitter housing is made of a pad and has a convex surface configured to conform to the curvature of a concha site on an interior of an ear. The detector housing includes a generally circular portion that conforms to the curvature of a concha site on an exterior of the ear. The generally circular portion is a cup that extends from the detector housing (figure 2B). The pad is .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 6, 8-9, 11, 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (USPN 2005/0033131- cited by the applicant) in view of Eghbal et al. (USPN 20070032715-cited by the applicant).
Chen et al. discloses an ear sensor that is configured to transmit multiple wavelengths of light into a concha site and receive the light after attenuation by pulsatile blood flow within the concha site, the ear sensor comprising: a generally u-shaped base (figure 2), a first leg extending from the generally u-shaped base to a detector housing, the first leg having a substantially straight and elongate shape, a second leg extending from the generally u-shaped base to an emitter housing, the second leg having a .  

    PNG
    media_image1.png
    543
    569
    media_image1.png
    Greyscale

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. in view of Eghbal et al. as applied to claims 1 and 6 above, and further in view of Kiani et al. (USPN 5,995,855-cited by the applicant).
Chen et al. in view of Eghbal et al. discloses a sensor cable having a first end and a second end (figure 5), a plurality of wires disposed within the sensor cable ([0033]), the wires extending from the first end of the sensor cable and disposed within a plurality of cannels defined by the resilient frame (each leg encloses a space that defines a passageway to the light source and from the detector), and the wires electrically and mechanically attached to the optical assembly. Chen et al. in view of Eghbal et al. fails to disclose a connector attached to a second end of the sensor cable, and the wires electrically and mechanically attached to the connector so as to provide .
Claim 9, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (USPN 2009/0275813-cited by the applicant).
Davis discloses an ear sensor that is configured to transmit multiple wavelengths of light into a concha site and receive the light after attenuation by pulsatile blood flow within the concha site, the ear sensor comprising: a generally u-shaped base (150), a first leg extending from the generally u-shaped base to a detector housing, a second leg extending from the generally u-shaped base to an emitter housing, and an optical assembly having an emitter and a detector, the emitter disposed in the emitter housing, and the detector disposed in the detector housing (figure 1B). The first leg, second leg, and generally u-shaped base together form a generally u-shaped structure (figure 1 B). The emitter housing is made of a pad and has a convex surface configured to conform to the curvature of a concha site on an interior of an ear. The detector housing includes a generally circular portion that conforms to the curvature of a concha site on an exterior of the ear. The generally circular portion is a cup that extends from the detector housing (figure 2B). In an unflexed position the emitter housing is proximate the detector housing and in a flexed position the emitter housing is distal the detector housing, 
Without criticality or unexpected results one with ordinary skill in the art at the time of invention would recognize that the shape of the first leg and the second leg would have been an obvious design choice, since the curved legs and the straights leg both yield predictable results which is enabling physical coupling of the housing to the concha site.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-12, 15-20, 22 of U.S. Patent No. 8588880. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards an ear sensor configured to be positioned on the concha comprising two elongated legs, emitter and detector housings, and a base. Without criticality and unexpected results at the time invention was made the shape of the base and the elongated legs would have been obvious design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Examiner, Art Unit 3791